Judge Duvall
delivered the opinion of the court.
According to the rules laid down in the Criminal Code, an indictment must contain a statement of the acts constituting the offense, with the particular circumstances of the offense charged, where they are necessary to constitute a complete offense. The object of these and all similar provisions is, that the defendant may be informed, with reasonable certainty, of the charge upon which he is to be tried, and that such trial may be a bar to any future prosecution for the same offense.
In this case the charge in the indictment is that the defendant, (who is a free negro,) “did unlawfully sell whisky, and brandy, and other spirituous liquors,” &c. This, we think, is obviously too general, and lacks the ordinary certainty requisite to give to the defendant any available notice whatever of the particular act or acts constituting his offense.
We are of opinion, therefore, that the demurrer was properly sustained, and the judgment is affirmed.